United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                               REVISED
                                                                May 10, 2004
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 03-41447



RELIGIOUS TECHNOLOGY CENTER,

                                               Plaintiff-Appellant,

versus

DELL LIEBREICH, as Personal Representative of the Estate of Lisa
McPherson,

                                                Defendant-Appellee.


         - - - - - - - - - - - - - - - - - - - - - - - - - - -
                             No. 03-41575


RELIGIOUS TECHNOLOGY CENTER,

                                                Plaintiff-Appellee,

versus

DELL LIEBREICH, as Personal Representative of the Estate of Lisa
McPherson,

                                               Defendant-Appellant.



            Appeals from the United States District Court
                  for the Eastern District of Texas
                           (No. 00-CV-503)


Before GARWOOD, WIENER, and DeMOSS, Circuit Judges.
PER CURIAM:*

     This appeal is just the latest skirmish in the protracted war

between these litigants.       Consolidated before us are two appeals

that are, in effect, cross-appeals by the combatants and their

respective attorneys, each side seeking to shift attorney’s fees

and costs to the other in the form of sanctions.          Indeed, that is

the sole issue remaining in the instant appeal, the merits having

long since been determined.

                         I.   FACTS & PROCEEDINGS

     This is the second time that the question of sanctions has

been before us in this ongoing dispute between the Plaintiff-

Appellant, Religious Technologies Center (“RTC”) and the Defendant-

Appellee, the estate of Lisa McPherson (the “Estate”).              In the

first appeal (“RTC I”), we vacated the entire judgment of the

district court —— including its award of sanctions in RTC’s favor

—— for lack of personal jurisdiction over the Estate.1            We heard

RTC I after RTC prevailed in the merits trial of its breach of

contract claim.

     In addition to the compensatory damages awarded to RTC by the

jury, the district court had awarded RTC attorney’s fees totaling

$327,654   and   costs   of   $10,675    pursuant   to   the   fee-shifting

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       See Religious Tech. Ctr. v. Liebreich, 339 F.3d 369, 376
(5th Cir. 2003), cert. denied, 124 S. Ct. 1085 (2004).

                                     2
provision of the underlying contract.         In ruling on cross-motions

for sanctions, the district court found that counsel for the

Estate, Thomas and Kennan Dandar (the “Dandars”), had violated 28

U.S.C. § 1927 and ordered them personally to pay $98,296, being 30

percent of the total attorney’s fees awarded to RTC.           The district

court declined to sanction RTC’s counsel.2

     In RTC I, we did not address the merits of the Dandars’

challenge to the district court’s award of sanctions, because the

issue of personal jurisdiction was dispositive.3           In responding to

a motion to clarify, however, we explained that “the sanctions

award is vacated and not reversed.           The vactur of the sanctions

award is appropriate in light of our determination that there is no

jurisdiction against the Estate of Lisa McPherson.            The district

court    can   reconsider   the   sanction    issue   in   light   of   said

determination.”4 On remand following our ruling and clarification,

the district court summarily denied RTC’s renewed motion for

sanctions and attorney’s fees, stating only that its ruling was

“[i]n accordance with the directions of the United States Court of

Appeals for the Fifth Circuit.” The district court also denied the

Estate’s post-remand motion for sanctions against RTC and its

counsel.



     2
         Id. at 373.
     3
         Id. at 371 n.2.
     4
         Emphasis added.

                                     3
     In the instant appeal (“RTC II”), RTC contends that the

district court misconstrued our RTC I decision and subsequent

clarification as prohibiting the imposition of sanctions against

the Dandars for the conduct that the district court had previously

adjudged to be sanctionable.                For its part, the Estate advances

four challenges, viz., (1) the district court’s refusal to award

the Estate attorney’s fees and costs under the contractual fee-

shifting provision; (2) the denial of costs under 28 U.S.C. § 1919;

(3) the denial of costs authorized under the Federal Rules of

Appellate Procedure for the RTC I appeal; and (4) the district

court’s refusal to sanction RTC and its counsel under 28 U.S.C. §

1927, Federal Rule of Civil Procedure 11, and Florida law.

                                    II.     ANALYSIS

A.   STANDARD   OF   REVIEW

     We review a district court’s imposition or denial of sanctions

for abuse of discretion.5             We review de novo a district court’s

interpretation        of      the   terms    of   a     contract,      including   the

interpretation and application of a fee-shifting provision.6

B.   THE DISTRICT COURT’S RULINGS —— BEFORE           AND   AFTER REMAND




     5
       Mercury Air Group, Inc. v. Mansour, 237 F.3d 542, 548, 549
(5th Cir. 2001).
     6
       See, e.g., L & A Contracting Co. v. So. Concrete Svcs.,
Inc.
17 F.3d 106, 109 (5th Cir. 1994).

                                             4
      Before RTC I vacated the judgment and award of damages to RTC,

the district court, in ruling on RTC’s motion for sanctions under

§ 1927, had expressed the following findings:

      The court finds that Plaintiff’s request to have
      Defendant’s attorneys sanctioned pursuant to 28 U.S.C. §
      1927 is well taken in part.       These proceedings were
      unnecessarily and vexatiously multiplied by arguments
      repeated over and over again by the defense after their
      merit was initially found lacking by the court early in
      the litigation. The court finds the conduct of Thomas
      and Kennan Dandar in filing these repeated, frivolous
      motions to be both unreasonable and vexatious. However,
      the Court also finds that Plaintiff’s litigation posture
      in this case was overzealous and that Plaintiff advanced
      strident and specious arguments in its characteristic
      “overkill” mode of conducting this litigation.       This
      action was also vexatious and unnecessarily complicated
      this case. Accordingly, the court orders that 30% of the
      attorney’s fee award to be paid by Thomas and Kennan
      Dandar as a sanction for their unreasonable and vexatious
      conduct.

In essence, the district court originally concluded that, even

though the Dandars had engaged in sanctionable litigation conduct

on behalf of the Estate, counsel for RTC likewise employed tactics

that unnecessarily multiplied the proceedings.          Thus, as sanctions

under § 1927, the court ordered the Dandars to pay personally a 30

percent share of the attorney’s fees awarded under the fee-shifting

provision in the underlying contract.            But, as we subsequently

vacated the underlying attorney’s fee award in RTC I for lack of

personal jurisdiction over the Estate, we effectively vacated the

quantum of the § 1927 sanction award against the Dandars as well.

We   later   clarified,   however,   that   we   were   not   reversing   the

imposition of sanctions vel non, only the quantum of the award


                                     5
because of the methodology employed by the district court in

assessing a portion of the contractual attorney’s fees against the

Dandars.

     We are admittedly puzzled by the district court’s ruling on

remand as to RTC’s renewed motion for § 1927 sanctions.                  We

speculate that the district judge either misconstrued our mandate7

or, frustrated by the contumacious conduct of both parties and

their respective counsel, threw up his hands and denied all of the

parties’   post-remand   motions   in   an   effort   to   terminate   this

unseemly litigation once and for all.           The district court was

certainly acting within its authority to reconsider whether § 1927

sanctions were justified in light of our decision in RTC I.8            Our

primary problem in dealing with that decision today, however, is

the court’s failure to provide any explanation for denying RTC’s

renewed motion for sanctions and attorney’s fees.            “Although an

award of attorney’s fees, like an award of costs, is committed to

the discretion of the trial court and can only be reversed for an

     7
       We are not sure what to make of the district court’s
notation that its denial of RTC’s renewed motion for sanction and
attorney’s fees was “[i]n accordance with the directions of” this
Court.
     8
       For example, it is conceivable that the district court
could have determined on remand that our decision in RTC I
significantly undermined the justification for § 1927 sanctions.
After all, we have explained that a finding of “unreasonable” and
“vexatious” multiplicative proceedings necessitates “evidence of
bad faith, improper motive, or reckless disregard of the duty
owed to the court.” Mercury Air Group, 237 F.3d at 549 (quoting
Edwards v. General Motors Corp., 153 F.3d 242, 246 (5th Cir.
1998)).

                                   6
abuse of discretion, the trial court must give reasons for its

decisions regarding attorney’s fees; otherwise, we cannot exercise

meaningful review.”9

     The district court’s denial of RTC’s renewed motion for

sanctions without giving any explanation whatsoever is reversible

error. Under normal circumstances, we would reverse and remand for

more detailed findings and a fuller explanation of the district

court’s   ruling.   Tragically,   though,   the   district   judge   who

presided over this action passed away shortly after the parties

filed their notices of appeal in RTC II.      Thus, were we again to

remand the sanctions issue to the district court, any judge who

would draw the assignment would have no first-hand knowledge of the

behavior at issue and, like us, would have to consider the motion

afresh on the basis of the cold record.     Given the history of this

litigation, we have no doubt that a third panel of this court would

then be required to confront yet another appeal (or cross-appeals)

containing myriad assertions of error, regardless of the district

court’s ruling.

     Under these circumstances, we are no less capable of engaging

in such a record review than would be a newly assigned district

judge.    The peculiar posture of this case has led us to eschew

another remand and instead to conduct our own independent review of


     9
       Schwarz v. Folloder, 767 F.2d 125, 133 (5th Cir. 1985)
(citations omitted). See also Copeland v. Wasserstein, Perella &
Co., Inc., 278 F.3d 472, 484-85 (5th Cir. 2002).

                                  7
the history of this action as reflected by the record on appeal.

Having done this as carefully as practicable, we are led to the

analysis and rulings that follow.

C.   RTC’S APPEAL: § 1927 SANCTIONS AGAINST   THE   DANDARS

     Section 1927 of the Judicial Code authorizes the imposition of

sanctions in the form of attorney’s fees and costs against an

attorney who engages in improper litigation conduct:

     Any attorney or other person admitted to conduct cases in
     any court of the United States or any Territory thereof
     who so multiplies the proceedings in any case
     unreasonably and vexatiously may be required by the court
     to satisfy personally the excess costs, expenses, and
     attorneys’ fees reasonably incurred because of such
     conduct.10

“Underlying the sanctions provided in 28 U.S.C. § 1927 is the

recognition that frivolous appeals and arguments waste scarce

judicial resources and increase legal fees charged to parties.”11

The Supreme Court has observed that “§ 1927 does not distinguish

between winners and losers or between plaintiffs and defendants.

The statute is indifferent to the equities of a dispute and to the

values advanced by the substantive law.”12             As explained by the

Fourth Circuit, the statute is designed to curb litigation abuses

by counsel, irrespective of the merits of the client’s claim:



     10
          28 U.S.C. § 1927 (2000).
     11
          Baulch v. Johns, 70 F.3d 813, 817 (5th Cir. 1995).
     12
       Roadway Express, Inc. v. Piper, 447 U.S. 752, 762, 100 S.
Ct. 2455, 2462 (1980). See also DeBauche v. Trani, 191 F.3d 499,
511 (4th Cir. 1999).

                                     8
      [A]n attorney who files a meritorious claim and wins a
      substantial verdict may still be assessed sanctions under
      § 1927 if, during the case, he “multiplies the
      proceedings ... unreasonably and vexatiously.” Likewise,
      an attorney who files a meritless claim may not be
      sanctioned under § 1927 if he does not engage in such
      conduct. Section 1927 focuses on the conduct of the
      litigation and not on its merits.13

      We nevertheless remain mindful that § 1927 sanctions are

“penal in nature, and in order not to dampen the legitimate zeal of

an   attorney      in    representing       his   client,       §    1927     is   strictly

construed.”14           Therefore,      sanctions       against       the    Dandars      are

justified     only      if    their    conduct    was    both       “unreasonable”        and

“vexatious”;       and       even   then,   counsel      may    be     ordered      to   pay

personally only the “excess” costs, expenses, and attorney’s fees

generated by their conduct.

      1.     The Dandars Filed Numerous Motions Containing
             Frivolous and Redundant Arguments

      In its first order on the § 1927 issue, the district court

found that “a significant portion of the number of hours spent by

Plaintiff’s counsel on this simple breach of contract case was due

to the repeated, frivolous arguments made by [the Dandars] in

needless     and    pointless         motions.”     The     record          supports     this

conclusion: The Estate, through pleadings signed by the Dandars,

repeatedly      filed        motions    that    reiterated          many    of     the   same

assertions and arguments.              The record makes clear that the Estate

      13
           DeBauche, 191 F.3d at 511.
      14
       Travelers Ins. Co. v. St. Jude Hosp., 38 F.3d 1414, 1416
(5th Cir. 1994) (citations omitted).

                                            9
frequently rehashed previously-rejected arguments, and that the

court issued several cautionary rebukes before imposing sanctions.

For example, in ruling against the Estate on one motion, the

district court remarked, “Defendant reargues several issues of law

on which the Court has previously ruled and provides no authority

which requires a revisit of those issues.”      The Dandars took no

heed.     In another instance, the district court stated that “[t]he

Court has addressed Defendant’s arguments in its previous rulings.

Defendant presents no new arguments or newly discovered evidence

showing the need to correct manifest errors of law or fact.”

     It is expected and required that an attorney preserve error

and represent his client vigorously. And it is certainly true that

courts sometimes make legal and factual mistakes, which is what the

appellate process corrects, as illustrated in RTC I by our reversal

of the district court on the issue of personal jurisdiction.    But

attorneys do a disservice to their clients as well as to the court

and the judicial system when they repeatedly file essentially

identical motions that do little more than waste their opponent’s

and the courts’ time and resources.     Such tactics overburden the

courts and frustrate the administration of justice; they simply

will not be tolerated.

     We can never know precisely what motivated the Dandars to

pursue such contumacious tactics.15     In any event, the Dandars’

     15
       Perhaps the Dandars believed that their motion practice
was the only way to confront RTC, an affiliate of the Church of

                                  10
continued engagement in improper motion practice after repeated

warnings by the district court was “reckless disregard” of the duty

they owed     to    the   court.16      Such   conduct   is    unreasonable     and

vexatious beyond cavil, and therefore warrants § 1927 sanctions.

     2.     The Proper Amount of the Sanctions

     In determining the appropriate quantum of sanctions against

the Dandars, the district court made the important observation that

RTC itself was not blameless in this respect.                    The court also

concluded that the three law firms representing RTC billed hours

that were excessive:

     There was no need to have three law firms duplicating
     work on a simple case wherein the court found the
     liability issue on summary judgment for [RTC] before
     trial. Numerous, overly zealous arguments were advanced
     by [RTC] in needlessly voluminous fashion in response to
     weak, frivolous, and brief motions of [the Estate]. Also
     it appears there was much billing for conferences between
     attorneys at different firms, rereading of pleadings by
     three different sets of lawyers, and some needless
     duplication.

Our review of the record confirms the accuracy of this finding.

     Because of the district judge’s ensuing death, we are at a

disadvantage       in   setting   the   amount   of   the     sanction   with   the

precision that could have been accorded by the judge who observed

the sanctionable conduct of the Dandars first-hand.


Scientology, which has acquired a “reputation for extremely
aggressive litigation tactics.” J.P. Kumar, “Fair Game”:
Leveling the Playing Field in Scientology Litigation, 16 REV.
LITIG. 747, 747-48 (1997). It goes without saying, though, that
this is no excuse for counsel’s behavior.
     16
          Mercury Air Group, 237 F.3d at 549.

                                         11
     The principal fact issue in § 1927 cases——the state of
     mind of the offender——may perhaps best be described as a
     mixed question of law and fact. It is one which “is
     informed by the district court’s intimate familiarity
     with the case, parties, and counsel, a familiarity [that
     an appellate court] cannot have. Such a determination
     deserves substantial deference from a reviewing court.”17

     Nevertheless, we have audited RTC’s counsel’s billing records

and supporting documentation, which comprise nearly 500 pages in

the record on appeal, and we conclude that the Dandars should be

ordered personally to pay $27,304.50, being one-twelfth (or 8.33%)

of RTC’s total amount of attorney’s fees that the district court

had determined to be reasonable.18

     Our admittedly-imprecise sanction is grounded in our estimate

that at least one-sixth of the hours expended by RTC’s lawyers was

the “excess” product of sanctionable conduct by the Dandars. Under

the facts of this case, though, we cut this amount in half for two

reasons. First and most importantly, we must account for RTC’s own

blameworthiness in multiplying the proceedings here.        Second,

although RTC’s legal basis for suing in Texas —— the Estate’s

representative residing there —— was not a legal position taken in

bad faith,19 RTC’s tactical decision to file this suit in Texas made

little practical sense.     Because Florida was geographically the

     17
       Pac. Harbor Capital, Inc. v. Carnival Air Lines, Inc.,
210 F.3d 1112, 1119 n.12 (9th Cir. 2000) (quoting O’Connell v.
Champion Int’l Corp., 812 F.2d 393, 395 (8th Cir. 1987)).
     18
       We agree with the district court’s calculation of
$327,654 as a reasonable lodestar.
     19
          See RTC I, 339 F.3d at 374-76.

                                  12
true locus of this dispute, RTC appreciably increased both parties’

costs of litigation and wasted judicial resources by suing in

Texas.    Thus, we do not penalize RTC for advancing that which, in

RTC I, proved to be a losing theory of personal jurisdiction.    We

decline, though, to reimburse attorney’s fees that RTC would not

have incurred if its counsel had filed suit in Florida, the most

logical and convenient forum and one with obvious jurisdiction.

     In sum, even though in RTC I the Estate might have ultimately

prevailed, we still cannot condone and reward the Dandars’ grossly

excessive multiplication of the district court proceedings.     Our

sanction reflects what is probably a conservative estimate of the

net “excess” attorney’s fees generated by the Dandars’ conduct.20

D.   THE ESTATE’S CROSS-APPEAL

     For its part, the Estate advances four issues on appeal.   None

has merit.

     1.    Attorney’s   Fees   and   Costs    under   the
           Contractual Fee-Shifting Provision

     The only non-frivolous point advanced by the Estate on appeal

is its contention that the district court erroneously denied its

motion for attorney’s fees and costs under the fee-shifting term of



     20
       Although we sit in the shoes of a district court as we
render our decision today, under the circumstances, we simply
cannot bring to this case the perspective of a district judge who
presides over a case from start to finish. For that reason, we
have not designated this opinion for publication, and we caution
district courts from relying on this decision’s methodology in
the future for the imposition of § 1927 sanctions.

                                 13
the contract that underlies this litigation. This provision states

that, “[i]n the event of a breach of this agreement, the prevailing

party shall be entitled to attorneys’ fees and costs.”                      The

contract also provides that it “shall be construed in accordance

with Florida law.”

     The Estate contends that our ruling in RTC I, concluding that

personal jurisdiction over the Estate was wanting, renders the

Estate the “prevailing party” and thus entitles it to attorney’s

fees and costs under the contract.             The Estate relies on state

court     decisions    from    Florida    which   hold   generally   that    if

attorney’s fees are provided for by statute or by the parties’

contract,    such     fees    are   properly   awarded   after   a   voluntary

dismissal of the case.21        These cases cannot carry the day for the

Estate for the obvious reason that RTC did not voluntarily dismiss

the case: Our judgment in RTC I did that.

     The Estate is not entitled to an award of attorney’s fees for

a more rudimentary reason: The plain language of the contract’s

fee-shifting provision limits the award of attorney’s fees and

costs to breaches of that agreement. Under Florida law, agreements




     21
       Thornber v. City of Fort Walton Beach, 568 So. 2d 914,
919 (Fla. 1990); Landry v. Countrywide Home Loans, Inc., 731 So.
2d 137, 139 (Fla. Dist. Ct. App. 1999); Prescott v. Anthony, 803
So. 2d 835, 836-37 (Fla. Dist. Ct. App. 2001); Ajax Paving
Indus., Inc. v. Hardaway Co., 824 So. 2d 1026, 1029 (Fla. Dist.
Ct. App. 2002).

                                         14
providing for the award of attorney’s fees are strictly construed.22

Before there can be an award of attorney’s fees and costs, there

must be a determination that the contract was breached.   After RTC

I’s vacature, no such determination exists.    For this reason, the

Estate is foreclosed from seeking attorney’s fees and costs under

the contract.

     2.   Costs under 28 U.S.C. § 1919

     The Estate next asserts that it was improperly denied costs

under 28 U.S.C. § 1919.23   Section 1919 permits district courts to

order the payment of “just costs” when an action or suit is

dismissed for want of jurisdiction.    There is nothing in § 1919,

however, that requires such an award: Orders under this statute are

purely permissive.24   In light of the conduct of the Estate’s


     22
       See Rivera v. Deauville Hotel, Employers Svc. Corp., 277
So. 2d 265, 266 (Fla. 1973); Ohio Realty Inv. Corp. v. So. Bank
of West Palm Beach, 300 So. 2d 679, 682-83 (Fla. 1974); Venetian
Cove Club, Inc. v. Venetian Bay Developers, Inc., 411 So. 2d
1323, 1324 (Fla. Dist. Ct. App. 1982). See also Sholkoff v. Boca
Raton Cmty. Hosp., Inc., 693 So. 2d 1114, 1117-18 (Fla. Dist. Ct.
App. 1997) (explaining that “perhaps it is more accurate to say
that the rule is that if an agreement for one party to pay
another party’s attorney’s fees is to be enforced it must
unambiguously state that intention and clearly identify the
matter in which the attorney’s fees are recoverable”).
     23
       28 U.S.C. § 1919 (2000) (“Whenever any action or suit is
dismissed in any district court, the Court of International
Trade, or the Court of Federal Claims for want of jurisdiction,
such court may order the payment of just costs.”).
     24
       Miles v. California, 320 F.3d 986, 988 n.2 (9th Cir.
2003). This follows from the plain text of the statute, which
states that a court “may order the payment of just costs.” 28
U.S.C. § 1919 (emphasis added).

                                 15
counsel described above, we cannot conclude that the district court

abused its discretion in denying the Estate costs under § 1919.

      3.     The Estate’s Appellate Costs from RTC I

      As part of our mandate in RTC I, we ordered that “the costs on

appeal are to be taxed against” RTC.25      The Estate, however, failed

timely to file its bill of costs as required by Federal Rule of

Appellate Procedure 39(d)(1).        As a result, the district court on

remand denied the Estate its costs incurred in RTC I, a decision

the Estate now appeals.      The Estate’s attempt on appeal to lay the

blame for its own failings at the doorstep of the district court is

pure sophistry.26     The district court committed no reversible error

in denying appellate costs to the Estate.

      4.     The Estate’s Motion for Sanctions

      Lastly, the Estate contends that the district court should

have sanctioned RTC and its counsel under Federal Rule of Civil

Procedure 11, § 1927, and a Florida frivolous litigation statute.27

The   essence of the Estate’s argument is that RTC I demonstrated


      25
           See FED. R. APP. P. 39.
      26
       On appeal, the Estate failed even to mention that its
costs were denied for failure to file its bill of costs on time.
We disapprove of this lack of candor with the Court. See United
States v. City of Jackson, 359 F.3d 727, 732 n.9 (5th Cir. 2004)
(reminding counsel that they are expected to bring directly
before the Court all those conditions and circumstances relevant
to a given case).
      27
       See FLA. STAT. ANN. § 57.105 (West 2004). See generally
Visoly v. Security Pac. Credit Corp., 768 So. 2d 482, 490-91
(Fla. Dist. Ct. App. 2000) (construing § 57.105).

                                     16
conclusively that RTC’s breach of contract claim was baseless.                    As

such, argues the Estate, RTC and its counsel should be sanctioned

and required to pay the Estate’s attorney’s fees and costs.

       We recognize that the district court failure to provide any

explanation for its denial of the Estate’s post-remand motion for

sanctions was an abuse of discretion.28                  We need not, however,

belabor consideration of the merits of that motion here.                         Just

because the Estate prevailed on appeal on jurisdictional grounds

does    not    mean    that    RTC’s   conduct     in   bringing   the   claim   was

sanctionable under Rule 11 or otherwise.29                    Lack of personal

jurisdiction is not synonymous with lack of a substantive basis for

a claim.      We have already acknowledged that RTC (and its counsel)

do not have clean hands; they, too, improperly multiplied the

proceedings.         As we have explained, though, the sanctions imposed

against the Dandars has been reduced concomitantly to the extent

that    we    have    judged    RTC    to   have    engaged   in   conduct   which

unnecessarily multiplied the proceedings.                  The district court’s




       28
            See supra note 9 and accompanying text.
       29
       The Estate’s reliance on Fla. Stat. § 57.105 is feckless.
“Because section 57.105 is patterned after Federal Rule 11,”
Florida courts “construe it as its prototype has been construed
in federal courts, insofar as such construction is harmonious
with the spirit and policy of Florida legislation on the
subject.” Mullins v. Kennelly, 847 So. 2d 1151, 1154 (Fla. Dist.
Ct. App. 2003). In this case, § 57.105 sanctions would be
inappropriate for the same reasons that Rule 11 sanctions are
unwarranted.

                                            17
denial    of   the   Estate’s   post-remand   motion   for   sanctions   is

affirmed.

                            III.    CONCLUSION

     By failing to articulate the reasons for its ruling, the

district court abused its discretion when it denied RTC’s renewed

motion for sanctions and attorney’s fees following our remand in

RTC I.    Under the unusual posture of this case, though, we decline

to remand this case only to have it assigned to another district

judge who, like us, would be compelled to examine a cold record

from scratch so as to calculate the proper quantum of sanctions.

Instead, we have conducted our own thorough examination of the

district court record and of the parties’ contentions on appeal.

Based on this review, we reverse the district court’s ruling and

render an award of $27,304.50 in favor of RTC as a sanction of the

Dandars for their unreasonable and vexatious litigation conduct in

derogation of 28 U.S.C. § 1927.30 All other rulings of the district

court are affirmed.

AFFIRMED in part; REVERSED in part; and RENDERED.




     30
       This sanction is assessed against Thomas Dandar, Kennan
Dandar, and their law firm of Dandar & Dandar, P.A., jointly and
severally.

                                     18